JONES, Circuit Judge
(dissenting).
The crucial question in this case is whether the evidence produced by the plaintiff was sufficient to warrant a jury’s finding negligence on the part of the defendant which was the proximate cause of the plaintiff’s injury. It does not seem to me that there is anything in the plaintiff’s own testimony that rises to the dignity of evidence as to how the accident happened. It discloses that an accident did happen and contains a few vague circumstantial statements which, at most, supply no more than a guess that the defendant’s driver negligently steered his truck out of its proper place on the highway and into the plaintiff’s car, while the only direct evidence in the plaintiff’s case as to how the accident happened establishes her as the one whose negligence was the cause of it. In those circumstances I am unable to say that the trial judge erred in directing a verdict for the defendant at the close of the plaintiff’s case. I should therefore affirm the judgment of the District Court.